Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
a)  on line 11 of claim 1, it appears that “an” before “optical sensor” should read “the” to avoid antecedent basis problem; and
b)  on line 11 of claim 14, it appears that “an” before “optical sensor” should read “the” to avoid antecedent basis problem.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, “transmitting a light source” (line 2) , “reflecting the light source” (line 4), “detecting the reflected light source” (line 5), “on the reflected light source” (lines 6-7), “transmitting the light source” (line 8),  “reflecting the light source (line 10)”, “detecting the light source” (line 11); and “on the reflected light source” (line 12) is confusing.  It appears that “light source” should be replaced by light since it is the light that is being transmitted and reflected and not the light source.   
With regard to claim 12, “”light source can be transmitted (lines 2-3) is confusing. It appears that “light source” should be replaced by light since it is the light that is being transmitted and reflected and not the light source.
With regard to claim 14, it appears that “scavenger port” and “viewing window” are used interchangeably.  Examiner advises applicant to either change all occurrences to either “scavenger port” or “viewing window”. 
With regard to claim 14, “transmitting a light source” (line 2) , “reflecting the light source” (line 4), “detecting the reflected light source” (line 5), “on the reflected light source” (lines 6-7), “transmitting the light source” (line 8),  “reflecting the light source (line 10)”, “detecting the light source” (line 11); and “on the reflected light source” (line 12) is confusing.  It appears that “light source” should be replaced by light since it is the light that is being transmitted and reflected and not the light source.   
All dependent claims of the claims stated above are also rejected under 112 as carrying the same problems as stated above since they are dependent from the rejected claims. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 14, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN110159428) (refer to attached translation) in view of Roe et al (US 9,957,887).
With regard to claim 1, Chen et al teach in accordance with figure 1 of a process, comprising:
transmitting light from light source (13) at a first point in time through a viewing window (end of plug rod (11) where the light source (13) is placed) of an engine onto an area of an internal surface of the engine (page 6, line 23 - page 7, line 2);
reflecting the light off the area back through the viewing window (page 6, lines 7-10);
detecting the reflected light using an optical sensor (22) (page 7, lines 31-32);
determining a first topography of the area based, at least in part, on the reflected light detected by the optical sensor (22) (page 7, lines 3-6); and 
determining the carbon deposition degree based on the first topography (page 6, lines 7-10).
Chen et al lacks the teaching of:
transmitting light from the light source at a second point in time through the viewing window onto the area wherein the second point in time is after the first point in time; 
determining a second topography of the area based, at least in part, on the reflected light detected by the optical sensor; and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area.
Roe et al teach of taking measurements at a second point in time through the onto the area wherein the second point in time is after the first point in time (see abstract; measurements at current time and previous time); and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roe et al of taking a second measurement at a second time into Chen et al’s deposition measuring method to calculate the change in carbon deposits (carbon deposit growth).
With regard to claim 2, Chen et al teach of wherein the viewing window is a scavenge port (viewing window is part of the engine) (end of plug rod (11) where the light source (13) is placed) (page 6, line 23 - page 7, line 2).
With regard to claim 3, Chen et al teach of wherein the internal surface of the engine is a piston (page 8, lines 26-27).
With regard to claim 5, Chen et al teach of wherein the optical sensor is a photosensor (page 7, lines 3-6).
With regard to claim 6, Chen et al teach of wherein the light source and the internal surface of the engine are substantially the same distance from each other at the first period in time and the second period in time (the LED (13) and optical sensor (22) are not moved and thus the measurements is made from the same distance at the first and second time).
With regard to claim 7, Chen et al teach of wherein further comprising the step of determining a rate of change of the carbon deposits on the area (carbon deposit growth; see abstract).
With regard to claim 9, Chen et al teach of wherein the rate of change of the carbon deposits is used to schedule maintenance on the engine (page 13; lines 21-22).
With regard to claim 14, Chen et al teach in accordance with figure 1 of a process, comprising:
transmitting light from light source (13) at a first point in time through a scavenge port  (window) (end of plug rod (11) where the light source (13) is placed) of an engine onto an area of an internal surface of a piston (page 6, line 23 - page 7, line 2) (page 8, lines 26-27);
reflecting the light off the area back through the viewing window (page 6, lines 7-10);
detecting the reflected light using an optical sensor (22) (page 7, lines 31-32);
determining a first topography of the area based, at least in part, on the reflected light  detected by the optical sensor (22) (page 7, lines 3-6); and 
determining the carbon deposition degree based on the first topography (page 6, lines 7-10).
Chen et al lacks the teaching of:
transmitting light from the light source at a second point in time through the viewing window onto the area wherein the second point in time is after the first point in time; and
determining a second topography of the area based, at least in part, on the reflected light detected by the optical sensor; and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area.
Roe et al teach of taking measurements at a second point in time through the onto the area wherein the second point in time is after the first point in time (see abstract; measurements at current time and previous time); and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roe et al of taking a second measurement at a second time into Chen et al’s deposition measuring method to calculate the change in carbon deposits (carbon deposit growth).
With regard to claim 16, Chen et al teach of wherein the optical sensor is a photosensor (page 7, lines 3-6).
With regard to claim 17, Chen et al teach of wherein the light source and the internal surface of the engine are substantially the same distance from each other at the first period in time and the second period in time (the LED and optical sensor are not moved and thus the measurements is made from the same distance at the first and second time).
With regard to claim 18, Chen et al teach of wherein the piston is top dead center at the first period in time and the second period in time (measurements are taken after the engine is started and thus the piston is at the top dead center position) (page 4, lines 16-17).
With regard to claim 19, Chen et al teach of wherein further comprising the step of determining a rate of change of the carbon deposits on the area (carbon deposit growth; see abstract).
  Claims 1, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herden et al (US 2010/0252546) in view of Roe et al (US 9,957,887).
With regard to claims 1, Harden et al teach in accordance with figure 3D of a process, comprising:
transmitting light (24) from laser device (26) at a first point in time through a viewing window (50) onto an area of an internal surface of the engine (piston) (16a) (page 5, left column, lines 6-15);
reflecting the light off the area back through the viewing window (page 5, left column, lines 6-15);
detecting the reflected light using an optical sensor (241’) (page 4, left column, lines 7-8);
determining a first topography of the area based, at least in part, on the reflected light detected by the optical sensor (page 5, left column, lines 6-15); and 
determining the carbon deposition degree based on the first topography (page 5, left column, lines 6-15). 
Herden et al lacks the teaching of:
transmitting light from the light source at a second point in time through the viewing window onto the area wherein the second point in time is after the first point in time; and
determining a second topography of the area based, at least in part, on the reflected light detected by the optical sensor; and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area.
Roe et al teach of taking measurements at a second point in time through the onto the area wherein the second point in time is after the first point in time (see abstract; measurements at current time and previous time); and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roe et al of taking a second measurement at a second time into Herden et al’s deposition measuring method to calculate the change in carbon deposits (carbon deposit growth).
 With regard to claim 14, Harden et al teach in accordance with figure 3D of a process, comprising:
transmitting light from light source (24) at a first point in time through a scavenge port  (window 50) onto an area of an internal surface of the engine (piston) (16a) (page 5, left column, lines 6-15);
reflecting the light off the area back through the viewing window (page 5, left column, lines 6-15);
detecting the reflected light using an optical sensor (241’) (page 4, left column, lines 7-8)
determining a first topography of the area based, at least in part, on the reflected light detected by the optical sensor (page 5, left column, lines 6-15); and 
determining the carbon deposition degree based on the first topography (page 5, left column, lines 6-15). 
Herden et al lacks the teaching of:
transmitting light from the light source at a second point in time through the viewing window onto the area wherein the second point in time is after the first point in time; and
determining a second topography of the area based, at least in part, on the reflected light detected by the optical sensor; and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area.
Roe et al teach of taking measurements at a second point in time through the onto the area wherein the second point in time is after the first point in time (see abstract; measurements at current time and previous time); and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roe et al of taking a second measurement at a second time into Herden et al’s deposition measuring method to calculate the change in carbon deposits (carbon deposit growth). 

With regard to claims 4 and 15, Harden et al teach of wherein the light source is a laser (para 41, lines 1-2).
Harden et al lacks the teaching of the laser being blue light.
Official Notice is taken that the use of blue lasers is old and well known in the art.  See In ReMalcolm 1942C.D.589:543 O.G.440.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blue laser in Harden et al’s measurement method since it is well known in the art that the narrow wavelength of blue light helps enable better filtering interference from ambient light because of
	         Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.   
Claims 1, 8, 10, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN209280314) (refer to attached translation) in view of Roedig (CS 225642B1) (refer to attached translation) and Roe et al (US 9,957,887).
With regard to claims 1, Huang et al teach in accordance with figure 4 of a process, comprising:
transmitting light from a light source (9) at a first point in time through a viewing window onto an area of an internal surface of the engine (page 5, lines 29-31);
 a camera (8) takes images of the engine (page 5, lines 31-32);
determining a first topography of the area based, at least in part, on the images taken by the camera (8); and  
determining the carbon deposition degree based on the first topography (page 5, lines 29-33).
Huang et al lacks the teaching of  
detecting the reflected light using an optical sensor  and
determining a first topography of the area based, at least in part, on the reflected light detected by the optical sensor.
Roedig teaches of  
detecting the reflected light using an optical sensor (12);and 
determining a first topography of the area based, at least in part, on the reflected light detected by the optical sensor (12) (page 1, lines 28-31) and page 2, lines 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera in Huang et al’s measurement system with an optical sensor as taught by Roedig et al to produce a simpler and more economical system.  
Huang et al further lacks the teaching of:
transmitting light from the light source at a second point in time through the viewing window onto the area wherein the second point in time is after the first point in time; 
determining a second topography of the area based, at least in part, on the reflected light detected by the optical sensor; and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area.
Roe et al teach of taking measurements at a second point in time through the onto the area wherein the second point in time is after the first point in time (see abstract; measurements at current time and previous time); and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roe et al of taking a second measurement at a second time into Huang et al’s deposition measuring method to calculate the change in carbon deposits (carbon deposit growth).
With regard to claim 8, Huang et al lacks the teaching of wherein the rate of change of the carbon deposits is used to select a different engine oil for the engine.
Roedig teaches of the relationship of carbonization of the piston and the quality of engine oil (page 1, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roedig et al of the relationship of the carbonization of the piston and the quality of oil into Huang et al’s method to select a better oil for the engine based on the measurements to improve the engine efficiency. 
With regard to claims 10-11, Huang et al in view of  teach of wherein further comprising the step of measuring at least one engine property while the engine is operating between the first period in time and the second period in time to determine an effect of the engine property on the rate of change of the carbon deposits wherein the engine property is an oil property (see abstract; page 1, lines 6-8). 
With regard to claim 13, Huang et al lacks the teaching of the area of the internal surface of the engine being greater than 100 mm2.
Roedig teaches of measuring a plurality of areas of the piston having a diameter of 90mm by rotating the piston (since the diameter is 90mm, area would be greater than 100mm2) (page 2, lines 38-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roedig et al of taking multiple measurements along the surface of the piston into Huang et al’s method to provide a more precise and measurement of the carbonization of the piston.
With regard to claim 14, Huang et al teach in accordance with figure 4 of a process, comprising:
transmitting light from a light source (9) at a first point in time through a scavenger port onto an area of an internal surface of the engine (page 5, lines 29-31);
 a camera (8) takes images of the engine (page 5, lines 31-32);
determining a first topography of the area based, at least in part, on the images taken by the camera (8); and  
determining the carbon deposition degree based on the first topography (page 5, lines 29-33).
Huang et al lacks the teaching of  
detecting the reflected light using an optical sensor  and
determining a first topography of the area based, at least in part, on the reflected light detected by the optical sensor.
Roedig teaches of  
detecting the reflected light using an optical sensor (12);and 
determining a first topography of the area based, at least in part, on the reflected light detected by the optical sensor (12) (page 1, lines 28-31) and page 2, lines 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera in Huang et al’s measurement system with an optical sensor as taught by Roedig et al to produce a simpler and more economical system.  
Huang et al further lacks the teaching of:
transmitting light from the light source at a second point in time through the viewing window onto the area wherein the second point in time is after the first point in time; 
determining a second topography of the area based, at least in part, on the reflected light detected by the optical sensor; and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area.
Roe et al teach of taking measurements at a second point in time through the onto the area wherein the second point in time is after the first point in time (see abstract; measurements at current time and previous time); and
comparing the first topography and the second topography to determine whether carbon deposits have increased, decreased, or remained constant on the area (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roe et al of taking a second measurement at a second time into Huang et al’s deposition measuring method to calculate the change in carbon deposits (carbon deposit growth).
	Roedig teaches of a stepper motor to move the piston to make measurements on a plurality of area of the piston (page 2, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roedig et al of the relationship of the carbonization of the piston and the quality of oil into Huang et al’s method to select a better oil for the engine based on the measurements to improve the engine efficiency. 
With regard to claim 19, Huang et al lack the step of determining a rate of change of carbon deposits on the area.
Roe et al teach of determining a rate of change of carbon deposits on the area (see abstract; measurements at current time and previous time to compute growth rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roedig et al of measuring the rate of change of carbon deposits on the area into Huang et al’s method to provide a continuous monitoring of the carbon deposit growth of the piston.
With regard to claim 20, Huang et al lack the teaching of wherein the rate of change of the carbon deposits is used to select a different engine oil for the engine.
Roedig teaches of the relationship of carbonization of the piston and the quality of engine oil (page 1, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Roedig et al of the relationship of the carbonization of the piston and the quality of oil into Huang et al’s method to select a better oil for the engine based on the measurements to improve the engine efficiency. 
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN209280314) (refer to attached translation) in view of Roedig (CS 225642B1) (refer to attached translation) and Roe et al (US 9,957,887) as applied to claim 1 above, and further in view of Neiheisel et al (US 5,125,745).
With regard to claim 12, Huang et al in view Roedig lacks the teaching of the light source is being connected to a stepper motor to move the light source along both an x and y axis relative to the internal surface of the engine so that the light source can be transmitted across the entire area. 
	Roedig teaches of a stepper motor to move the piston to make measurements on a plurality of area of the piston (page 2, lines 24-28).
	Neiheisel et al teach of the light source (300) is being connected to a stepper motor to move the light source along both an x and y axis relative to the internal surface of a vessel (col 8, lines 35-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stepper motor to move the piston as taught by Roedig with  the teachings of Neiheisel et al of a stepper motor to move the light source to take measurements at multiple areas of the piston since it would be simpler to move the light source then to move the piston.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
October 24, 2022

								
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877